     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-001-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Michael Lacey, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants’ Motion to Disclose Grand Jury Instructions
16   on Prostitution. (Doc. 1171.) The Government responded, (Doc. 1176), and Defendants
17   replied. (Doc. 1177.) Defendants requested oral argument, but the Court declines to hold
18   oral argument, finding that it is unnecessary. After considering the pleadings and relevant
19   authority, the Court denies Defendants’ motion.
20    I.    BACKGROUND
21             A. Current Motion
22          On July 25, 2018, a federal grand jury returned a one hundred count superseding
23   indictment against the Defendants in this case alleging the Defendants engaged in various
24   crimes related to the operation of the website Backpage.com (“Backpage”), including
25   conspiracy to violate the Travel Act, substantive Travel Act violations, conspiracy to
26   commit money laundering, and substantive counts of money laundering. (Doc. 230.) The
27   Travel Act charges related to allegations that Defendants facilitated business enterprises
28   involved in prostitution.
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 2 of 7



 1          Defendants bring this motion seeking an order requiring the Government disclose
 2   the grand jury instructions related to state offenses of prostitution as incorporated in the
 3   Travel Act charges. (Doc. 1171 at 3.) Alternatively, Defendants move for an order
 4   requiring the Government to disclose those instructions to the Court for in camera review.
 5   (Id.) Defendants seek the grand jury instructions based upon the Government’s draft jury
 6   instructions. Defendants’ motion states:
 7
 8          Notably, the government’s proposed Travel Act instructions do not include
            the elements of a prostitution offense or offenses under state law. Because
 9          the government did not include the elements of a prostitution offense or
            offenses in its draft jury instruction, defense counsel believe that the
10
            government gave no such instruction to the grand jury when the grand jury
11          made its decision to indict the Defendants.
12   (Id.) Defendants’ suspicions also stem from statements the Government made to the Court
13   on June 7, 2021. At that time, the Government sought to include a question in the jury
14   questionnaire that asked if jurors thought that prostitution should be legal. (Doc. 1171-1 at
15   16-17.) Defendants complain that this question does not contain a definition of prostitution.
16   (Doc. 1171 at 3.) Further, Defendants argue that “the government’s comments indicate that
17   its still undefined unlawful prostitution offense or offenses includes legal escort services.”
18   (Id. at 4.) Thus, Defendants seek the disclosure of the instructions given to the grand jury.
19             B. Previous Orders
20          In a previous order submitted on January 9, 2020, the Court denied a motion from
21   the Defendants which sought to dismiss the indictment for grand jury abuse. (Doc. 844.)
22   In the alternative, Defendants sought the disclosure of the grand jury transcripts. (Id. at 1.)
23   The Court denied both requests. As to Defendants’ request that the Government disclose
24   the grand jury transcripts, the Court found, “Defendants have identified no compelling
25   reason with any sort of particularity worthy of breaching the secrecy of the grand jury.”
26   (Id. at 9 (citations omitted).) Additionally, the Court determined, “Defendants are not
27   ‘entitled to the legal instructions provided to the grand jury and any colloquy between the
28   grand jurors and prosecutors.’” (Id. at 10 (quoting United States v. Stephanyan, No. CR


                                                  -2-
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 3 of 7



 1   15-0234 CRB (JSC), 2016 WL 4398281, at *2 (N.D. Cal. Aug. 28, 2016).)
 2          On February 11, 2020, the Court ordered the Government to disclose the grand jury
 3   instructions related to the Travel Act for in camera review. (Doc. 879.) The Government
 4   disclosed the grand jury instructions on the Travel Act to the Court on February 18, 2020.
 5   (Doc. 892.) The Court later denied Defendants’ Motion to Dismiss Indictment on Failure
 6   to Allege the Necessary Elements of the Travel Act in a May 4, 2020 order. (Doc. 946.)
 7   II.    LEGAL STANDARD
 8          “[T]he grand jury is deeply rooted in Anglo-American history.” United States v.
 9   Calandra, 414 U.S. 338, 342 (1974); see Costello v. United States, 350 U.S. 359, 361-62
10   (1956). It exists to “determin[e] whether there is probable cause to believe a crime has been
11   committed” and to “protect[] . . . citizens against unfounded criminal prosecutions.”
12   Calandra, 414 U.S. at 343. “The grand jury proceeding is accorded a presumption of
13   regularity, which generally may be dispelled only upon particularized proof of
14   irregularities in the grand jury process.” United States v. Mechanik, 475 U.S. 66, 75 (1986)
15   (O’CONNOR, J., concurring); see also Costello, 350 U.S. at 363 (“An indictment returned
16   by a legally constituted and unbiased grand jury, . . . if valid on its face, is enough to call
17   for trial of the charge on the merits. The Fifth Amendment requires nothing more[]”); see
18   also United States v. R. Enters, Inc., 498 U.S. 292, 300 (1991) (noting how “the law
19   presumes, absent a showing to the contrary, that a grand jury acts within the legitimate
20   scope of its authority”).
21          The longstanding cornerstone of the grand jury is that “[i]t deliberates in secret and
22   may determine alone the course of its inquiry.” Calandra, 414 U.S. at 343; see also United
23   States v. Johnson, 319 U.S. 503, 513 (1943); Costello, 350 U.S. at 362. Not even a judge
24   presides to monitor its proceedings. Calandra, 414 U.S. at 343. “This ‘indispensable
25   secrecy of grand jury proceedings,’ must not be broken except where there is a compelling
26   necessity” that is “shown with particularity.” United States v. Procter & Gamble Co, 356
27   U.S. 677, 682 (1958) (internal citation omitted). “To allow the intrusion . . . into the
28   indispensable secrecy of grand jury proceedings—as important for the protection of the


                                                  -3-
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 4 of 7



 1   innocent as for the pursuit of the guilty—would subvert the functions of federal grand juries
 2   by all sorts of devices . . . such as ready resort to inspection of grand jury minutes.”
 3   Johnson, 319 U.S. at 513.
 4          This showing must be made even if the grand jury whose transcripts are sought has
 5   “ended its activities.” Id. “Mere ‘unsubstantiated, speculative assertions of improprieties
 6   in the proceedings’ do not supply the ‘particular need’ required to outweigh the policy of
 7   grand jury secrecy.” United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980)
 8   (citation omitted).
 9   III.   ANALYSIS
10          Once again, Defendants have requested the disclosure of the grand jury instructions.
11   Defendants speculate that either the wrong instructions were given or no instruction was
12   given reasoning that:
13
14          In light of the government’s omission of a proposed jury instruction of any
            kind concerning prostitution here, notwithstanding the fact that such an
15          instruction is required, as well as the government’s comments at the June 7,
            2021 status conference, there is no basis to believe that the government
16
            provided such instructions to the grand jury.
17   (Doc. 1171 at 5.) In support of their position, Defendants argue that grand jury instructions
18   do not fall within Rule 6(e) because their disclosure would not reveal the substance or
19   essence of the grand jury proceedings and a showing of particularized need is not necessary
20   to obtain such instructions. See, e.g., United States v. Diaz, 236 F.R.D. 470, 477-78 (N.D.
21   Cal. 2006); United States v. Bolton, No. 14-CR-00030-JST, 2015 WL 1815273, at *3 (N.D.
22   Cal. Apr. 21, 2015); United States v. Fuentes, No. CR.S-07-0248 WBS, 2008 WL 2557949,
23   at *4 (E.D. Cal. June 24, 2008). Diaz, however, only granted access to instructions
24   regarding concerning their duties as grand jurors, their attendance and manner of
25   deliberation which could all be categorized as ministerial instructions. Diaz, 236 F.R.D. at
26   475. While the Courts in Bolton and Fuentes allow for the disclosure of instructions given
27   to the grand jury, they do so with almost no analysis. In Fuentes, the Court talks about the
28   disclosure of the Court’s instructions and charges to the grand jury but does not specify


                                                 -4-
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 5 of 7



 1   whether that includes instructions from the prosecution. Fuentes, 2008 WL 2557949, at
 2   *4.
 3          The Government argues that the grand jury instructions must remain secret unless
 4   Defendants are able to show a particularized need. United States v. Chambers, No. 3:18-
 5   CR-00079 (KAD), 2019 WL 1014850, at *3 (D. Conn. Mar. 4, 2019); United States v.
 6   Stepanyan, No. CR 15-0234 CRB (JSC), 2016 WL 4398281, at *2 (N.D. Cal. Aug. 18,
 7   2016); United States v. Morales, No. CR. S-05-0443 WBS, 2007 WL 628678, at *4 (E.D.
 8   Cal. Feb. 28, 2007); United States v. Barry, 71 F.3d 1269, 1274 (7th Cir. 1995) (finding a
 9   defendant needs to “show particularized need” under Rule 6 to obtain grand jury
10   instructions).
11          The Court agrees with the authority cited by the Government. In order to obtain
12   instructions provided to the grand jury, Defendants must meet the requirements of Rule
13   6(e) and show a particularized need concerning why disclosure is appropriate. The Court
14   is not persuaded that the relaxed approach proposed by Defendants adequately protects the
15   long-recognized goals of grand jury secrecy. Chambers, 2019 WL 1014850, at *3 (citing
16   In re Grand Jury Subpoena, 103 F.3d 234, 237 (2d Cir. 1996)). Even though some cases
17   cited by Defendants rely on a Ninth Circuit case, United States v. Alter, that case did not
18   determine that Defendants are entitled to grand jury instructions without particularized
19   need. 482 F.2d 1016 (9th Cir. 1973). Instead, as noted by Stepanyan, the case merely
20   decided that “the defendant was entitled to know the contents of the court’s charges to the
21   grand jury. Stepanyan, 2016 WL 4398281, at *2 (citing Alter, 482 F.2d at 1029, n.21)
22   (emphasis original). Thus, there appears to be no controlling law governing this issue in
23   this Circuit. “Rule 6(e) of the Federal Rules of Criminal Procedure codifies the traditional
24   rule of grand jury secrecy, but does not define its outer limits; a release may violate grand
25   jury secrecy even if it does not necessarily violate the rule.” Morales, 2007 WL 628678, at
26   *2 (citing In re Special Grand Jury, 674 F.2d 778, 781 (9th Cir. 1982)). Because Rule 6(e)
27   does not define its outer limits, the Court finds that its most likely interpretation is that it
28   includes grand jury instructions given by the prosecutor. Accordingly, the Court finds


                                                  -5-
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 6 of 7



 1   Defendants are required to show particularized need in order to obtain the grand jury
 2   instructions.
 3          Under Rule 6(e)(3)(E)(ii), in order to obtain the release of grand jury materials, a
 4   defendant must show that a ground may exist to dismiss the indictment. In order to justify
 5   this release, the Supreme Court has required what has been described as “particularized
 6   need.” Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222 (1979). Under this
 7   standard:
 8
 9          [p]arties seeking grand jury transcripts under Rule 6(e) must show that the
            material they seek is needed to avoid a possible injustice in another judicial
10          proceeding, that the need for disclosure is greater than the need for continued
            secrecy, and that their request is structured to cover only material so needed.
11
12   Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222 (1979).
13          Here, Defendants have failed to show a particularized need to obtain the grand jury
14   instructions. First, Defendants have merely shown that the Government left instructions on
15   state prostitution law out of its draft jury instructions, that the Government included a
16   question on the jury questionnaire asking if potential jurors favor legalizing prostitution
17   with no definition of the term prostitution, and that counsel for the Government misstated
18   the law as to prostitution at oral argument. (emphasis added). Based on this, Defendants
19   speculate that the Government provided insufficient instructions to the grand jury on the
20   Travel Act charges. However, speculation is insufficient to show particularized need. See
21   United States v. DeTar, 832 F.2d 1110, 1113 (9th Cir. 1987); Stepanyan, 2016 WL
22   4398281, at *2; Morales, 2007 WL 628678, at *4 (noting that deductive reasoning is
23   insufficient to overcome the presumption of grand jury regularity).
24          Second, Defendants have failed to show the material sought is necessary to avoid a
25   possible injustice. Defendants’ motion argues that dismissal of the indictment is
26   appropriate if the instruction was omitted from the grand jury instructions. See, e.g., United
27   States v. Peralta, 763 F. Supp. 14, 21 (S.D.N.Y. 1991). In response, the Government argues
28   that it is under no obligation to provide legal instructions to the grand jury in this Circuit,


                                                  -6-
     Case 2:18-cr-00422-SMB Document 1179 Filed 07/15/21 Page 7 of 7



 1   and therefore dismissal would not be appropriate even if disclosure was appropriate. See
 2   United States v. Larrazolo, 869 F.2d 1354, 1359 (9th Cir. 1989), overruled on other
 3   grounds by Midland Asphalt Corp. v. United States, 489 U.S. 794 (1989); United States v.
 4   Kenny, 645 F.2d 1323, 1347 (9th Cir. 1981).
 5          Specifically, under Ninth Circuit caselaw, “‘Erroneous jury instructions do not
 6   automatically invalidate an otherwise proper grand jury indictment.’” Larrazolo, 869 F.2d
 7   at 1359 (quoting United States v. Wright, 667 F.2d 793, 796 (9th Cir. 1982)). At least one
 8   court in this Circuit went as far as to say, “We are not persuaded that the Constitution
 9   imposes the additional requirement that the grand jury receive legal instructions.” Kenny,
10   645 F.2d at 1347. Thus, Defendants have not shown that the disclosure of the grand jury
11   instructions could avoid a possible injustice. Accordingly, the Court finds that Defendants
12   have failed to show a particularized need.
13   IV.   CONCLUSION
14         For the above stated reasons,
15         IT IS ORDERED denying Defendants’ Motion to Disclose Grand Jury Instructions
16   on Prostitution. (Doc. 1171.)
17         Dated this 15th day of July, 2021.
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
